Name: Commission Regulation (EC) No 2575/98 of 30 November 1998 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities1. 12. 98 L 322/17 COMMISSION REGULATION (EC) No 2575/98 of 30 November 1998 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar (1), as last amended by Commission Regu- lation (EC) No 1148/98 (2) and in particular Article 17 (5) (a) and (15), Whereas Article 17 (1) and (2) of Regulation (EEC) No 1785/81 provides that the differences between the prices in international trade for the products listed in Article 1 (1) (a), (c), (d), (f), (g) and (h) of that Regulation and prices within the Community may be covered by an export refund where these products are exported in the form of goods listed in the Annex to that Regulation; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (3) as last amended by Regulation (EC) No 1352/ 98 (4) specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regu- lation (EEC) No 1785/81; Whereas, in accordance with Article 4 (1) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilo- grams for each of the basic products in question must be fixed for each month; Whereas Article 17 (3) of Regulation (EEC) No 1785/81 and Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lay down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing; Whereas the refunds fixed under this Regulation may be fixed in advance; whereas the market situation over the next few months cannot be established at the moment; Whereas the commitments entered into with regard to refunds which may be granted for the export of agricul- tural products contained in goods not covered by Annex II to the Treaty may be jeopardized by the fixing in advance of high refund rates; whereas it is therefore necessary to take precautionary measures in such situa- tions without, however, preventing the conclusion of long-term contracts; whereas the fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met; Whereas Article 4 (5) (b) of Regulation (EC) No 1222/94 provides that in the absence of the proof referred to in Article 4 (5) (a) of that Regulation, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable, pursuant to Council Regulation (EEC) No 1010/86 (5), as last amended by Commission Regulation (EC) No 1126/96 (6), for the basic product in question, used during the assumed period of manufacture of the goods; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 (1) and (2) of Regulation (EEC) No 1785/81, exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81, are fixed as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1998. (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 136, 31. 5. 1994, p. 5. (5) OJ L 94, 9. 4. 1986, p. 9. (4) OJ L 184, 27. 6. 1998, p. 25. (6) OJ L 150, 25. 6. 1996, p. 3. EN Official Journal of the European Communities 1. 12. 98L 322/18 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1998. For the Commission Martin BANGEMANN Member of the Commission ANNEX to the Commission Regulation of 30 November 1998 fixing the rates of the refunds appli- cable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Rate of refund in ECU/100 kg Product In case of advance fixing of refunds Other White sugar:  pursuant to Article 4(5)(b) of Regulation (EC) No 1222/94 4,08 4,08  in all other cases 46,04 46,04